Case: 20-20615     Document: 00516105102          Page: 1    Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 23, 2021
                                  No. 20-20615
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Davion Love,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-299-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Davion Love pleaded guilty to: aiding and abetting interference with
   commerce by robbery, in violation of 18 U.S.C. §§ 1951(a), 2; and aiding and
   abetting using, carrying, and brandishing a firearm during, and in relation to,
   a crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii), 2. He was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20615      Document: 00516105102           Page: 2    Date Filed: 11/23/2021




                                     No. 20-20615


   sentenced to, inter alia, 121 months’ imprisonment. Love contends: the
   district court erred by imposing an abduction enhancement, pursuant to
   Sentencing Guideline § 2B3.1(b)(4)(A), based on his codefendant’s conduct;
   and our court should align its flexible approach to the abduction
   enhancement with other circuits’ interpretations.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, as in this instance, its application of the
   Guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
   United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          Defendants are sentenced based on, inter alia, “relevant conduct”,
   including “all acts and omissions committed, aided, abetted, counseled,
   commanded, induced, procured, or willfully caused by the defendant”.
   Guideline § 1B1.3(a)(1)(A) (outlining relevant-conduct factors determining
   Guidelines range). For “jointly undertaken criminal activity”, relevant
   conduct includes “all acts and omissions of others”: “within the scope” of
   the joint activity; “in furtherance” of it; and “reasonably foreseeable” to
   defendant. Guideline § 1B1.3(a)(1)(B).
          For robbery offenses, the Guidelines provide a four-level
   enhancement “[i]f any person was abducted to facilitate commission of the
   offense or to facilitate escape”. Guideline § 2B3.1(b)(4)(A) (robbery). A
   person is abducted if “forced to accompany an offender to a different
   location”. Guideline § 1B1.1, cmt. n.1(A); see § 2B3.1, cmt. n.1.




                                          2
Case: 20-20615        Document: 00516105102        Page: 3   Date Filed: 11/23/2021




                                    No. 20-20615


          The movement of one person to another location within a building, if
   it facilitates robbery or escape from robbery, is sufficient to support an
   abduction enhancement. See United States v. Johnson, 619 F.3d 469, 471, 474
   (5th Cir. 2010) (holding application of abduction enhancement proper). To
   facilitate commission of the robbery, Love’s codefendant moved the store
   cashier by her hair and jacket to the back of the market. The codefendant’s
   movement of the cashier was reasonably foreseeable to Love. See Guideline
   § 1B1.3(a)(1)(B); Johnson, 619 F.3d at 474. Accordingly, the court did not
   clearly err by applying the abduction enhancement to him. See United
   States v. Bazemore, 839 F.3d 379, 387 (5th Cir. 2016) (noting finding not
   clearly erroneous if “plausible in [the] light of the record as a whole”
   (citation omitted)).
          Love’s alternative contention, requesting our court “harmonize” our
   flexible interpretation of the abduction enhancement and remand, is
   foreclosed. Under our court’s rule of orderliness, one panel of our court may
   not overturn an earlier panel’s decision “absent an intervening change in the
   law, such as by a statutory amendment” or a decision of the Supreme Court
   or our court en banc. E.g., Jacobs v. Nat’l Drug Intel. Ctr., 548 F.3d 375, 378
   (5th Cir. 2008).
          AFFIRMED.




                                         3